DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

These claims are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recites at a very high level the asking/augmenting of a query (i.e., asking/refining/answering a question), or establishing that a link/relationship exists among data.  

Regarding independent claim 1: 
Statutory Category:  Yes, recites a series of steps executed (therefore a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps directed to  developing a query, augmenting the query with further information, generating results from asking the augmented query, and performing some other action on the results of that augmented query.  These concepts, under a broadest reasonable 
For example, the claim limitations are vaguely/abstractly directed to such activities as visiting an automobile dealership with the intent for buying some sort of car, realizing that red is your favorite color, then ranking all red cars by their price.  This is an everyday activity that one reasonably performs “within the mind”.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claim has been reasonably interpreted as reciting an abstract idea.  I.e., these limitations encompass mental processes, but for the recitation of generic computer components.  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps directed to developing a query, augmenting the query with further information, generating results from asking the augmented query, and performing some other action on the results of that augmented query.  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components.  
The computing elements are recited at a high-level of generality such that the claim amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits 

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the elements (i.e., “machine-implemented”, “user interface” and “data source”) in the claim amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Claims 2-16 depend upon claim 1, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  






Regarding independent claim 17: 
Statutory Category:  Yes, recites a series of steps executed (therefore a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps directed to identifying two items of data and a relationship between then, then communicating that a relationship exists.  These concepts, under a broadest reasonable interpretation, encompass the performance of the limitations in the mind but for the recitation of generic computer components.    
For example, the claim limitations are vaguely/abstractly directed to such activities as visiting an automobile dealership and identifying the car you like, realizing that the car has preferred/manufacturer financing ending this month, and telling yourself “Self, if you want to finance this car and save money, you’d better do it before the end of the month”.  This is an everyday activity that one reasonably performs “within the mind”.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claim has been reasonably interpreted as reciting an abstract idea.  I.e., these limitations encompass mental processes, but for the recitation of generic computer components.  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps directed to identifying two items of data and a relationship between then, then communicating that a relationship exists.  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components.  
The computing elements are recited at a high-level of generality such that the claim amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  And, it’s not even clear that the reference to “machine” is actually a computing element.  The term “machine” is declared as a computing element only in dependent claim 19 (begging the question, Is the recited term “machine-implemented” even referring to a computing element?).   Therefore, the claim is directed to an abstract idea. 

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the element (i.e., “machine-implemented”, and also “computer-implemented” in dependent claim 19) in the claim amounts to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Claims 19-20 depend upon claim 17, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  


Independent claim 18 combines all of the limitations of each of independent claims 1 and 17.  This claim is likewise rejected, using the rationales set forth above concerning both claims 1 and 17.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claim 1:  There is much terminology that was never defined in the specification, i.e., not only what the terminology means, but specifically 
The preamble recites “machine-implemented and “prioritized data”.  First, the term “machine-implemented” is vague/ambiguous as it appears to be something other than a computing element.  As evidence, refer to dependent claim 7, which explicitly recites a requirement that such machine be a computing element.  Second, the terminology “prioritized data” is never defined in the claims or the specification in order to provide guidance to one skilled in the art to be able to distinguish data as “prioritized” or not.  
Lines 2-4, 6-7 and 9-10 recite “scope of analysis”.  This terminology is vague.  It has been interpreted as query keywords, but it is never explicitly defined as anything specific such that one skilled in the art could recognize such language as having a particular meaning amenable to establishing claims metes/bounds.
Line 5 recites “preliminary data source” [pds] - First, it is unclear what “preliminary” means in this context.  For example, what distinguishes a “preliminary” from a non-preliminary source?  Second, the line recited the term “relevant”.  This is an arbitrary term that means something different to different persons.  How does one establish that information is “relevant” or not?  This language is vague/ambiguous.
Lines 9-10:  Line 9 recites “weightage”.  It is unclear what this means. Line 10 recites a “combination thereof”.  It is unclear what exactly a combination of a rule and a weightage is.  Line 10 also recites “a prioritized set of data”.  It is unclear what that is/means, and whether/how the recited line 1 “a set of prioritized data” is different than the line 10 recited “a prioritized set of prioritized data”.  



Claims 2-16 depend upon claim 1, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.


Regarding claims 2 and 3:  It is unclear what is meant by the recitation that a “data source is at least one answer”.  First, a data source has been interpreted as a physical storage entity.  Second, the claim is directed to some sort of search capability. If one already knows/has the “answer”, why is one searching?  The intention of this claim is unclear.

Regarding claim 4:  It is unclear what a “first level query” is. There is no guidance within the claims or the specification as to the meaning of this terminology, or how such a “first level query” is identified as such (vice another “level query”, for instance).

Regarding claim 6:  It is unclear what is meant by “multilevel keywords”, “flexible keywords” and “sourcing rules”.  There is no guidance within the claims or the specification as to the explicit meaning of this terminology, and as such the claim scope is vague/ambiguous.

Regarding claim 7:  It is unclear what is meant by “and the like”.  There is no guidance within the claims or the specification as to the meaning of this terminology.

Regarding claim 8:  The term “multidimensional expression” appears to require an OLAP cube / multidimensional database, yet the parent claim does not require such a structure.  See, for example, the Tikvicki reference cited in the Non-Patent Literature section, below.  It’s unclear how this element can even work properly, if the parent claim does not require such a cube structure.  Therefore, the “metes and bounds” of the claim is ambiguous.  

Regarding claim 9:  It is unclear what is meant by either a “dynamic” or a “static” corpus.  There is no guidance within the claims or the specification as to the meaning of this terminology.  Additionally, since these terms are mutually exclusive, it is unclear how a corpus can be “both”.  

Regarding claim 10:  The claim recites that a data source may include certain information.  This language makes it unclear just what is required to be included.  Therefore the scope of the claim is ambiguous.  

Regarding claim 12:  It is unclear what is meant by “fine-tuning”.  There is no guidance within the claims or the specification as to the meaning of this terminology.  This language appears to be arbitrary, and means different things to different people.  Therefore, the “metes and bounds” of the claim is ambiguous.  

Claims 14-16 depend upon claim 12, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.


Regarding claim 13:  It is unclear what is meant by “insights”, and what is meant by “prioritized data”, and how it is recognized as such.  There is no guidance within the claims or the specification as to the meaning of this terminology, or how “insights” are identified as such so that they may be extracted.  This language appears to be arbitrary, and means different things to different people.  Therefore, the “metes and bounds” of the claim is ambiguous.  
Additionally, step c. recites “two or more of at least one entity” and “two or more of at least one event”.  If only one entity and only one event are required how can one identify a relationship between one entity or a relationship between one event?  Additionally, it is unclear what a “combination” means here?  If one has identified two entities and one event, what does a combination look like and how was it identified as such?  What relationships are identified?  Between what elements?  How does one determine / recognize what an entity, an event or a relationship is?  Therefore, the “metes and bounds” of the claim is ambiguous.  

Regarding claims 14 and 15:  These claims list a litany of elements that represent entities and events.  It is unclear how they are recognized/identified as such.  In fact each of the events listed could reasonably be considered to be an entity, too 

Regarding claim 16:  There is a lack of antecedent basis for “the step of presenting the at least one relationship”.  Therefore, there scope of the claim is ambiguous.  

Regarding claim 17:  It is unclear what is meant by “insights”, and what is meant by “prioritized data”, and how it is recognized as such.  There is no guidance within the claims or the specification as to the meaning of this terminology, or how “insights” are identified as such so that they may be extracted.  This language appears to be arbitrary, and means different things to different people.  Therefore, the “metes and bounds” of the claim is ambiguous.  
Additionally, step c. recites “two or more of at least one entity” and “two or more of at least one event”.  If only one entity and only one event are required how can one identify a relationship between one entity or a relationship between one event?  Additionally, it is unclear what a “combination” means here?  If one has identified two entities and one event, what does a combination look like and how was it identified as such?  What relationships are identified?  Between what elements?  How does one determine / recognize what an entity, an event or a relationship is?  Therefore, the “metes and bounds” of the claim is ambiguous.  


Claims 19-20 depend upon claim 17, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.


Regarding claim 20:  The term “multidimensional expression” appears to require an OLAP cube / multidimensional database, yet the parent claim does not require such a structure.  See, for example, the Tikvicki reference cited in the Non-Patent Literature section, below.  It’s unclear how this element can even work properly, if the parent claim does not require such a cube structure.  Therefore, the “metes and bounds” of the claim is ambiguous.  


Regarding independent claim 18:  There is much terminology that was never defined in the specification, i.e., not only what the terminology means, but specifically how it is used/recognized/identified (e.g., its structure, its use in an algorithmic process), rendering much of the claim language, and thus the claim scope, ambiguous.
The preamble recites “machine-implemented.  The terminology “machine-implemented” is vague/ambiguous as it appears to be something other than a computing element.  As evidence, not the recitations in independent claim 1 and dependent claim 7, which explicitly recites a requirement that such machine be a computing element.  
It is also unclear what is meant by “insights”, and what is meant by “prioritized data”, and how it is recognized as such.  There is no guidance within the claims or the specification as to the meaning of this terminology, or how “insights” are identified as 
Lines 3-5, 7-8 and 10 recite “scope of analysis”.  This terminology is vague.  It has been interpreted as query keywords, but it is never explicitly defined as anything specific such that one skilled in the art could recognize such language as having a particular meaning amenable to establishing claims metes/bounds.
Line 5 recites “required”.  It is unclear what this means, as what is required can mean different things to different people (i.e., the term is arbitrary, and as such vague/ambiguous).  
Lines 10-11:  Line 10 recites “weightage”.  It is unclear what this means. Line 10 recites a “combination thereof”.  It is unclear what exactly a combination of a rule and a weightage is.  Line 11 also recites “a set of prioritized data”.  It is unclear what that is/means, and whether/how the recited line 1 “a set of prioritized data” is different than the line 11 recited “a prioritized set of prioritized data”.  
Additionally, step g. recites “two or more of at least one entity” and “two or more of at least one event”.  If only one entity and only one event are required how can one identify a relationship between one entity or a relationship between one event?  Additionally, it is unclear what a “combination” means here?  If one has identified two entities and one event, what does a combination look like and how was it identified as such?  What relationships are identified?  Between what elements?  How does one determine / recognize what an entity, an event or a relationship is?  Therefore, the “metes and bounds” of the claim is ambiguous. 




Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17 and 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewer et al. (US Patent Application Publication No. 2006/0161520, hereafter referred to as “Brewer”).

Regarding independent claim 17:  Brewer discloses A machine-implemented method for extraction of insights from a set of prioritized data, (See Brewer Abstract and paragraphs [0007] and [0013] teaching searching for desired data using related and more meaningful search terms, in the context of Fig 2 and [0012] teaching exemplary computing environments.) comprising: a. identifying at least one entity from the set of prioritized data; (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).) b. identifying at least one event from the set of prioritized data; (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).) c. identifying at least one relationship between two or more of the at least one entity, two or more of the at last one event, or a combination thereof, (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).) and d. presenting the at least one relationship. (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).  It is further noted that [0017] and [0019] also teach presenting linked terms (e.g., relationships) to users, and that [0019] teaches the storage/identification of refinement paths.) 


Regarding claim 19:  Brewer discloses wherein the machine-implemented method is a computer-implemented method. (See Brewer Figures 1 and 2 and paragraph [0012] teaching exemplary computing environments.) 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Brewer et al. (US Patent Application Publication No. 2006/0161520, hereafter .

Regarding independent claim 1:  Brewer teaches A machine-implemented method for retrieval of a set of prioritized data, (See Brewer Abstract and paragraphs [0007] and [0013] teaching searching for desired data using related and more meaningful search terms, in the context of Fig 2 and [0012] teaching exemplary computing environments.) comprising: a. obtaining a scope of analysis, prescribed either by a user or a system; (See Brewer Abstract and [0007] discussing the use of a query and user search term inputs.) b. feeding the scope of analysis in a machine through an user interface wherein, the machine is configured to augment the scope of analysis with a set of required information obtained by extracting relevant information from a preliminary data source; (See Brewer Figures 1 and 2 showing exemplary search GUIs, in the context of Fig. 2 and [0019] and the Abstract teaching the identification of search refinements in a search log or other data stores/sources.) 10c. creating a corpus of data from at least one data source based on the augmented scope of analysis; (See Brewer paragraphs [0018]-[0019] and [0021] and Fig. 4, esp. #420 teaching the generation of alternative search terms and subsequent search, which results in a corpus of search of data including the augmented search results.)
However, Brewer does not explicitly teach the remaining limitations as claimed.  Allen, though, teaches d. processing the corpus of data by employing at least one parameter, wherein, the at least one parameter is selected from at least one rule or a weightage based on the scope of analysis or a combination thereof to obtain a prioritized set of data. (See Allen paragraphs [0029]-[0030] teaching the use of context property information including exemplary evaluation parameters relating to rank and/or confidence.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Allen for the benefit of Brewer, because to do so provided a designer with options for implementing a system to facilitate performance and validation monitoring of a search system, as taught by Allen in paragraphs [0030]-[0031].  These references were all applicable to the same field of endeavor, i.e., management of search mechanisms.  

Regarding claim 2:  Brewer teaches wherein the preliminary data source is at least one answer to at least one query directed to the user.  (See Brewer Fig. 2 #110 and 120, Fig. 4 #420 and422, and paragraph [0021] indicating that queries/refinements can be directed to users for selection.)  

Regarding claim 3:  Brewer teaches wherein the preliminary data source is at least one answer to at least one query directed to a database.  (See Brewer Figure 2, and paragraphs [0007] and [0021] teaching using the results of a user’s initial search in the generation of a further, refined search.)  

Regarding claim 4:  Brewer teaches wherein the preliminary data source is a set of documents related to a first level query that defines the scope of analysis.  (See Brewer Figure 2, and paragraphs [0007] and [0021] teaching using the results of a user’s initial search in the generation of a further, refined search.)  

Regarding claim 5:  Brewer teaches wherein the preliminary data source is a set of documents provided by the user.  (See Brewer [0013] teaching the ability to search for web pages or local files, it having been an obvious variant to one skilled in the art as to who put those files in storage.)  

Regarding claim 6:  Brewer teaches wherein scope of analysis comprises a query, multilevel keywords, flexible keywords, or rules on sourcing.  (See Brewer Abstract and [0007] teaching for desired data using search/query terms.)  

Regarding claim 7:  Brewer teaches wherein machine can be computer, server and the like.  (See Brewer Figures 1 and 2 and paragraph [0012] teaching exemplary computing environments.)  

Regarding claim 8:  Brewer teaches wherein augmented scope of analysis may be a multi-dimensional expression, a hierarchical property structure, a database or a collection of terms.  (See Brewer [0021] discussing the creation of a further set of alternative search terms.)  

Regarding claim 9:  Brewer teaches wherein corpus of data may be dynamic or static or both.  (See Brewer See [0017] and [0021] discussing that searches may optionally be performed in a repeated fashion, thereby resulting in dynamic result sets.)  

Regarding claim 10:  Brewer does not explicitly teach the remaining limitations as claimed.  Allen, though, teaches wherein the data source may include unstructured and semi structured information. (See Allen [0043] discussing the search of data such as text and markup.)

Regarding claim 11:  Brewer does not explicitly teach the remaining limitations as claimed.  Allen, though, teaches wherein processing involves ranking, annotation, classification, correlation, retrieval, entity and insight extraction or interactive analysis. (See Allen paragraphs [0029]-[0030] teaching the use of context property information including exemplary evaluation parameters relating to rank and/or confidence.)

Regarding claim 12:  Brewer teaches further comprising the step of fine-tuning the augmented scope of analysis.  (See Brewer [0021] teaching performance of a search on a set of query refinements and generating a further set of refinements for presentment and searching.)  

Regarding claim 13:  Brewer teaches further comprising the step of extracting insights from the set of prioritized data, comprising: a. identifying at least one entity from the set of prioritized data; (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).) b. identifying at least one event from the set of prioritized data; (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).) c. identifying at least one relationship between two or more of the at least one entity, two or more of the at last one event, or a combination thereof, (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).) and d. presenting the at least one relationship.  (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).  It is further noted that [0017] and [0019] also teach presenting linked terms (e.g., relationships) to users, and that [0019] teaches the storage/identification of refinement paths.)  

Regarding claim 14:  Brewer teaches wherein the at least one entity comprises a person, an organization, a location, a product, a technology, a chemical, a material, a property of a material, a process, an application or a combination thereof.  (See Brewer [0017] and [0019] teaching exemplary search term entities such as “federal tax form” products and the location “Athens, Greece”.)  

Regarding claim 15:  Brewer teaches wherein the at least one event comprises a business acquisition, a product launch, a plant opening, a merger, a business announcement, a research initiative, a collaboration, or a combination thereof.  (See Brewer [0019] teaching an exemplary business announcement “Summer Olympics”.)  

Regarding claim 16:  Brewer teaches wherein the step of presenting the at least one relationship between the at least one entity and the at least one event comprises presenting a graphical representation of the at least one relationship, presenting a tabular representation of the at least one relationship, presenting a pictorial representation of the at least one relationship, a statistical representation of the at least one relationship, or combinations thereof.  (See Brewer [0017] and [0019] teaching the linkage of entity event terms using statistical or other engines. See also, Fig. 2 #110 and paragraph [0019] teaching the presentatio9n of alternative search terms with the search input.)  

Regarding independent claim 18:  Brewer teaches A machine-implemented method for extraction of insights from a set of prioritized data, (See Brewer Abstract and paragraphs [0007] and [0013] teaching searching for desired data using related and more meaningful search terms, in the context of Fig 2 and [0012] teaching exemplary computing environments.) comprising: a. obtaining a scope of analysis, prescribed either by a user or a system; (See Brewer Abstract and [0007] discussing the use of a query and user search term inputs.) b. feeding the scope of analysis in a machine through a user interface wherein, the machine is configured to augment the scope of analysis with a set of required information to create an augmented scope of analysis; (See Brewer Figures 1 and 2 showing exemplary search GUIs, in the context of Fig. 2 and [0019] and the Abstract teaching the identification of search refinements in a search log or other data stores/sources.) c. creating a corpus of data from at least one data source based on the augmented scope of analysis; (See Brewer paragraphs [0018]-[0019] and [0021] and Fig. 4, esp. #420 teaching the generation of alternative search terms and subsequent search, which results in a corpus of search of data including the augmented search results.) e. identifying at least one entity from the set of prioritized data; (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).) f. identifying at least one event from the set of prioritized data; (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).) g. identifying at least one relationship between two or more of the at least one entity, two or more of the at last one event, or a combination thereof, (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).) and h. presenting the at least one relationship. (See Brewer [0017] and [0019] discussing the identification of search terms (e.g., entities) and events within a time frame (e.g., April 15th) and linking them (i.e., establishing a relationship between them).  It is further noted that [0017] and [0019] also teach presenting linked terms (e.g., 
However, Brewer does not explicitly teach the remaining limitations as claimed.  Allen, though, teaches d. processing the corpus of data employing at least one parameter, selected from at least one rule or a weightage based on the scope of analysis or a combination thereof to obtain a prioritized set of data; (See Allen paragraphs [0029]-[0030] teaching the use of context property information including exemplary evaluation parameters relating to rank and/or confidence.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Allen for the benefit of Brewer, because to do so provided a designer with options for implementing a system to facilitate performance and validation monitoring of a search system, as taught by Allen in paragraphs [0030]-[0031].  These references were all applicable to the same field of endeavor, i.e., management of search mechanisms.  




Claim 20 is rejected under 35 U.S.C. §103 as being unpatentable over Brewer et al. (US Patent Application Publication No. 2006/0161520, hereafter referred to as “Brewer”) in view of and Evans et al (US Patent Application Publication No. 2012/0246207, hereafter referred to as “Evans”).

Regarding claim 20:  Brewer not explicitly teach the remaining limitations as claimed.  Evans, though, teaches wherein the set of required information to create an augmented scope of analysis is based on a multi-dimensional expression or a hierarchical property structure or a combination thereof. (See Evans Abstract discussing the use of hierarchical properties to enable searching, viewing and retrieving information based on assigned properties, for example.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Evans for the benefit of Brewer, because to do so provided a designer with options for implementing a system to manage the organization and display of files, as taught by Evans in the Abstract and [0004].  These references were all applicable to the same field of endeavor, i.e., management of search mechanisms.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Wang, Wanjie, “A Repository of Software Components”, The University of Manitoba, Winnipeg, Manitoba, Canada, Master of Science Thesis, © 1999, 72 pages.
Support for multilevel keyword search (p. 34, section 3.3. Retrieving Components Using CSRTool); The CSRTool designed to address the use of a variety of terms to describe the same objects by applying multilevel keyword match (p. 3.9, section 3.3.2 Multilevel Keyword Search); Algorithm to implement a Multilevel Keyword Search (pp. 40-41, Algorithm 4); Boolean query builder GUI (p. 46, Figure 3.8); The combination of multilevel keyword search and Boolean query search, and the use of multiple threads improves the run-time efficiency of CSRTool (p. 47, last paragraph); Relationship editor (p. 9, top paragraph); Components exhibit a set of hierarchical relations, and are therefore stored in a hierarchical fashion (pp. 18 and 21, section 3.2 Storing Components using CSRTool); 

Tseng, Frank S. C., “Design of a multi-dimensional query expansion for document warehouses”, Information Sciences, Volume 174, Issues 1-2, June 28, 2005, pp. 55-79.
Use of Multidimensional expressions in a query (Abstract).


Park, Byung-Kwon, et al., “Toward Total Business Intelligence Incorporating Structured and Unstructured Data”, BEWEB 2011, Uppsala, Sweden, March 25, 2011, pp. 12-19.
Use of Multidimensional expressions (page 15, last paragraph of sect entitled R-Cube).




Multidimensional Expression (MDX) is a language which can query and analyze multidimensional data in OLAP cubes [like SSAS Multidimensional model databases] (page 1, bottom paragraph).





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




February 11, 2022